NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1020-18T2

CRAIG BLACKMON,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
______________________

                    Submitted October 3, 2019 – Decided October 11, 2019

                    Before Judges Nugent and DeAlmeida.

                    On appeal from the New Jersey State Parole Board.

                    Craig Blackmon, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Jane C. Schuster, Assistant Attorney
                    General, of counsel; Suzanne Marie Davies, Deputy
                    Attorney General, on the brief).

PER CURIAM
      Appellant Craig Blackmon appeals from the September 26, 2018 final

agency decision of the New Jersey State Parole Board (Board) denying him

parole and imposing a 120-month future eligibility term (FET). We affirm.

                                       I.

      The following facts are derived from the record. Blackmon is serving a

life sentence with a mandatory minimum term of thirty-two-and-a-half years for

murder, aggravated sexual assault, and possession of a weapon for an unlawful

purpose.   In 1985, Blackmon was under the influence of Phencyclidine,

commonly known as PCP, when he restrained, sexually assaulted, beat, and

repeatedly stabbed his cousin in her home with her two-year-old son present.

The victim's physical injuries were gruesome, including a stab wound that

penetrated ten inches into her vagina, a gaping wound to her neck, and fractures

of every bone in her neck. After killing his cousin, Blackmon urinated on her

body. The victim's child was discovered at the scene of the murder physically

unharmed, but covered in his mother's blood.

      Blackmon became eligible for parole in 2017. A two-member Board panel

denied parole, and referred his case to a three-member Board panel to establish

a FET that may be in excess of administrative guidelines. The two-member

panel based its decision on a number of factors, including the serious nature of


                                                                        A-1020-18T2
                                       2
the offense, the increasingly serious nature of Blackmon's criminal record based

on a prior conviction for possession of a weapon for an unlawful purpose,

incarceration on multiple offenses, institutional infractions, insufficient problem

solving, and a risk assessment evaluation indicating a moderate risk of

recidivism. Regarding his insufficient problem resolution, the panel noted that

Blackmon "blames this horrific, brutal and sexual crime on his PCP use. He

needs to work on his underlying issues that contributed to this extremely violent

crime." The panel also noted mitigating factors, including a minimal criminal

offense history, participation in institutional programs specific to behavior, a

favorable institutional adjustment, and attempts to enroll in programs to which

Blackmon was not admitted. The panel also relied on confidential information

in Blackmon's file.

      The two-member panel later amended its decision. The panel changed

one of the reasons for denial of parole from "serious nature of offense" to "facts

and circumstances of offense." In addition, the panel added "offense record is

repetitive" as a reason for denial of parole.

      A three-member panel subsequently imposed a 120-month FET and issued

an eight-page written decision. The three-member panel based its decision on

the same aggravating and mitigating factors identified in the amended decision


                                                                           A-1020-18T2
                                         3
of the two-member panel. The three-member panel found that Blackmon lacked

insight into what motivated him to ingest the drugs that led to his violent

behavior, did not fully recognize the severity of his acts, and had inadequate

introspection into the personality traits that resulted in his crimes. The panel

noted that the 120-month FET would result in a projected parole eligibility date

in March 2024, after reduction for commutation, work, and minimum custody

credits.

      On appeal to the full Board, Blackmon, in addition to other arguments,

contended that the panels misstated his criminal record because his prior charge

for possession of a weapon for an unlawful purpose was dismissed after he

completed a pretrial intervention program. The Board thereafter amended its

records to state Blackmon had no prior criminal conviction. Both the two -

member and three-member panels later reaffirmed their decisions after: (1)

removing from consideration the aggravating factors of an increasingly serious

criminal record and a repetitive criminal record; and (2) replacing the mitigating

factor of minimal offense record with no prior offense record.

      On September 26, 2018, the full Board issued a written decision affirming

the decisions of both panels.     This appeal followed.     Appellant raises the

following arguments for our consideration:


                                                                          A-1020-18T2
                                        4
POINT 1

THE APPELLANT WAS DENIED DUE PROCESS IN
HIS PAROLE PROCEEDINGS BASED UPON A
CONFLICT OF INTEREST.

POINT 2

THE APPELLANT WAS DENIED DUE PROCESS
BASED UPON STATE RETALIATION FOR
EXERCISE OF CONSTITUTIONAL RIGHTS.

POINT 3

THE APPELLANT WAS DENIED DUE PROCESS
WHERE THE DENIAL OF PAROLE WAS HEAVILY
BASED UPON SPECULATION.

POINT 4

THE FACTORS RELIED UPON BY THE PAROLE
BOARD DO NOT ESTABLISH A SUBSTANTIAL
LIKELIHOOD OF RECIDIVISM.

POINT 5

DUE PROCESS WAS DENIED WHERE THE
PAROLE BOARD FAILED TO ADEQUATELY
EXPLAIN THE DECISION TO DENY PAROLE.
(Not Raised Below).

POINT 6

THE IMPOSITION OF AN EXTRAORDINARY FET
WAS NOT SUPPORTED BY CREDIBLE EVIDENCE
IN THE RECORD.



                                          A-1020-18T2
                   5
             POINT 7

             THE TAINTED FULL BOARD PROCEEDINGS
             FORECLOSE A SUBSEQUENT FAIR AND
             IMPARTIAL PAROLE HEARING. (Not Raised
             Below).

                                         II.

      We accord considerable deference to the Board, and our review of its decision

is limited. Hare v. N.J. State Parole Bd., 368 N.J. Super. 175, 179 (App. Div. 2004).

We will overturn a Parole Board decision only if it is arbitrary and capricious.

Perry v. N.J. State Parole Bd., 459 N.J. Super. 186, 193 (App. Div. 2019). An

appellate court must not substitute its judgment for that of the agency, and an

agency's decision is accorded a strong presumption of reasonableness.

McGowan v. N.J. State Parole Bd., 347 N.J. Super. 544, 563 (App. Div. 2002).

The burden of showing that an action was arbitrary, unreasonable or capricious

rests upon the appellant. Barone v. Dep't of Human Servs., 210 N.J. Super. 276,

285 (App. Div. 1986), aff'd, 107 N.J. 355 (1987).

      For offenses committed before August 18, 1997, "the Parole Board may

deny parole release if it appears from a preponderance of the evidence that 'there

is a substantial likelihood that the inmate will commit a crime under the laws of

this State if released on parole at such time.'" Williams v. N.J. State Parole Bd.,

336 N.J. Super. 1, 7 (App. Div. 2000) (quoting L. 1979, c. 441, § 9)). When

                                                                             A-1020-18T2
                                         6
reaching a decision under this standard, the Board must consider the aggregate

of all pertinent factors, including those set forth in N.J.A.C. 10A:71-3.11(b).

      In addition, an inmate serving a sentence for murder is ordinarily assigned

a twenty-seven-month FET after a denial of parole. See N.J.A.C. 10A:71-

3.21(a)(1). The Board may establish a longer FET if it determines a twenty-

seven month FET would be "clearly inappropriate due to the inmate's lack of

satisfactory progress in reducing the likelihood of future criminal behavior."

N.J.A.C. 10A:71-3.21(d).     In making this determination, the Board "shall

consider the factors enumerated in N.J.A.C. 10A:71-3.11." Ibid.

      After carefully considering the record in light of the applicable legal

principles, we affirm the Board's well-reasoned final agency decision, which is

supported by sufficient credible evidence. R. 2:11-3(e)(1)(D). We add only the

following brief comments.

      We find no merit in Blackmon's argument reversal is necessary because

Board Chairman Samuel J. Plumeri, Jr. participated in or influenced the Board's

decision despite a personal interest in the outcome of Blackmon's parole

application. See N.J.A.C. 10A:71-1.5(a) ("A Board member shall not participate

in any Board or Board panel deliberations or disposition of any case in which

the Board member has a personal interest, prejudice or bias.") Blackmon's


                                                                          A-1020-18T2
                                        7
argument is based on the fact that prior to Plumeri's appointment to the Board,

he was a detective with the Trenton Police Department and testified in that

capacity at Blackmon's trial. A voting sheet in the record indicates Plumeri did

not participate in making the decision to deny Blackmon's parole application or

set his FET.    Plumeri is designated on the voting sheet as "disqualified."

Blackmon has produced no evidence to support his speculation that Plumeri

influenced the Board's deliberations.

      Blackmon relies primarily on the fact that Plumeri's signature appears at

the bottom of the final agency decision. The Board represented to the court that

as a routine administrative practice, by virtue of his position as Chairman,

Plumeri's name appears on all final decisions of the Board. We accept the

Board's representation.    We suggest, however, that the Board consider

minimizing the potential for confusion in the future by having final agency

decisions signed by a Board member acting as Chairman when Plumeri is

disqualified because of his prior role as a law enforcement officer.

      To the extent we have not addressed other arguments raised by Blackmon,

we conclude they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.


                                                                        A-1020-18T2
                                        8